IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2179 Disciplinary Docket No. 3
                                           :
JAMES FRANCIS DONOHUE                      :   No. 112 DB 2013
                                           :
                                           :   Attorney Registration No. 56692
                                           :
PETITION FOR REINSTATEMENT                 :   (Butler County)




                                        ORDER

PER CURIAM
       AND NOW, this 6th day of July, 2020, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).